DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 10/17/2019, 03/31/2020, and 12/31/2020 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of forming a semiconductor structure including a re-etching process.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2016/0021754) in view of Pendse (U.S. Pub. 2012/0223428).
In re claim 1, Chen discloses a method comprising: encapsulating a device die 224 in an encapsulating material 234 (see paragraphs [0060]-[0062] and fig. 17); planarizing the encapsulating material 234 and the device die 224 (see paragraph 

    PNG
    media_image1.png
    606
    965
    media_image1.png
    Greyscale

Chen is silent to wherein after the conductive feature is formed, performing a re-etching process, wherein in the re-etching process, the metal region is etched faster than the adhesion layer. 
However, Pendse discloses in a same field of endeavor, a method for manufacturing a semiconductor device structure, including, inter-alia, wherein after the conductive feature 336 is formed, performing a re-etching process, wherein in the re-etching process, the metal region is etched faster than the adhesion layer 322 (see paragraph [0150]) so that to reduce a diameter or width of the conductive feature 336 in 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pendse into the method for forming the semiconductor device structure of Chen in order to enable the step of after the conductive feature is formed, performing a re-etching process, wherein in the re-etching process, the metal region is etched faster than the adhesion layer in Pendse to be formed in order to reduce a diameter or width of the conductive feature so as to provides an elastic or flexible property for the conductive feature and further provide a fine pitch for high I/O count application (see paragraphs [0150] and [0154] of Pendse).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 1 above, Chen in combination with Pendse discloses wherein the forming the conductive feature comprises: depositing a first conductive material to form a first seed layer 238; depositing a second conductive 
In re claim 6, as applied to claim 1 above, Chen in combination with Pendse discloses wherein the forming the conductive feature comprises forming a via (see paragraph [0063] and figs. 22-23 of Chen).
In re claim 7, as applied to claim 1 above, Chen in combination with Pendse discloses wherein the forming the conductive feature comprises forming a metal line 248 (see paragraph [0068] and figs. 22-23 of Chen).
In re claim 9, as applied to claim 1 above, Chen in combination with Pendse discloses wherein the forming the conductive feature comprises: forming a patterned dielectric layer 246, with an opening formed in the patterned dielectric layer 246; and forming a via and a metal line 248 simultaneously, wherein the via extends into the opening, and the metal line 248 is over the patterned dielectric layer 246 (see paragraph [0068] and fig. 23 of Chen).
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. 2009/0176363) in view of Pendse (U.S. Pub. 2012/0223428).
In re claim 10, Kang discloses a method comprising: forming a metal region 150 over an adhesion layer 130, wherein the adhesion layer 130 comprises a first portion overlapped by the metal region 150, and a second portion extending beyond an edge of 

    PNG
    media_image2.png
    709
    819
    media_image2.png
    Greyscale

Kang is silent to wherein after the adhesion layer is etched, re-etching the metal region. 
However, Pendse discloses in a same field of endeavor, a method for manufacturing a semiconductor device structure, including, inter-alia, wherein after the adhesion layer 322 is etched, re-etching the metal region 336 so that to reduce a diameter or width of the metal region 336 in order to provides an elastic or flexible 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pendse into the method for forming the semiconductor device structure of Kang in order to enable the step of wherein after the adhesion layer is etched, re-etching the metal region in Pendse to be formed in order to reduce a diameter or width of the metal region so as to provides an elastic or flexible property for the metal region and further provide a fine pitch for high I/O count application (see paragraphs [0150] and [0154] of Pendse).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 11, as applied to claim 10 above, Kang in combination with Pendse discloses wherein the etching the adhesion layer and the re-etching are performed using different etching chemicals (see paragraph [0071] of Kang and paragraphs [0054], [0133], and [0150] of Pendse).

In re claim 13, as applied to claim 10 above, Kang in combination with Pendse discloses wherein before the re-etching the metal region 150, an undercut exists directly underlying the metal region 150 (see paragraph [0070] and fig. 7 of Kang).  However, Kang is silent to wherein the undercut is at least reduced by the re-etching. 
However, it is respectfully submitted that, it is inherent that since Pendse teaches that the width or diameter of the metal region can be reduced by the re-etching (see paragraphs [0150] and [0154] and fig. 14g), the undercut would be also reduced.
In re claim 14, as applied to claim 13 above, Kang and Pendse are silent to wherein the undercut is eliminated by the re-etching.  However, it is respectfully submitted that, based on the teaching of Pendse that during the re-etching the width or diameter of the metal region can be reduced (see paragraphs [0150] and [0154] and fig. 14g), thus it would have been obvious to one of ordinary skill in the art to control the etching process for reducing the width or diameter of the metal region so as to sufficiently eliminated the undercut.

In re claim 16, Kang discloses a method comprising: forming a conductive feature comprising: an adhesion layer 130 formed of a first conductive material (see paragraph [0071] and fig. 6); and a metal region 150 over the adhesion layer 130 (see paragraphs [0065], [0072] and fig. 6),  wherein the metal region 150 is formed of a second conductive material different from the first conductive material; performing a first etching process to etch the adhesion layer 130 (see paragraphs [0070]-[0072] and fig. 7).
Kang is silent to wherein after the first etching process, performing a second etching process to etch the metal region. 
However, Pendse discloses in a same field of endeavor, a method for manufacturing a semiconductor device structure, including, inter-alia, wherein after the first etching process for etching the adhesion layer 322, performing a second etching process to etch the metal region 336 so that to reduce a diameter or width of the metal region 336 in order to provides an elastic or flexible property for the conductive region and further provide a fine pitch for high I/O count application (see paragraphs [0150] and [0154] and fig. 14g).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pendse into the method for forming the semiconductor device structure of Kang in order to enable the step of wherein after the first etching KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 17, as applied to claim 16 above, Kang in combination with Pendse discloses wherein in the first etching process, the adhesion layer is etched faster than the metal region (see paragraphs [0070]-[0072] and fig. 7), and in the second etching process, the metal region is etched faster than the adhesion layer (see paragraphs [0150] and [0154] and fig. 14g of Pendse).
In re claim 18, as applied to claim 16 above, Kang in combination with Pendse discloses wherein both of the first etching process and the second etching process are performed through wet etching processes (see paragraph [0071] of Kang and paragraphs [0054], [0133] of Pendse).
In re claim 19, as applied to claim 16 above, Kang and Pendse are silent to wherein the second etching process eliminates an undercut under the metal region.

In re claim 20, as applied to claim 16 above, Kang in combination with Pendse discloses the forming the conductive feature comprises plating the metal region 150 over the adhesion layer 130, and wherein the adhesion layer is a blanket layer when the metal region is plated (see paragraphs [0005], [0047], [0065], [0066] and figs. 5-7 of Kang).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2016/0021754) in view of Pendse (U.S. Pub. 2012/0223428), as applied to claim 1 above, and further in view of Kang et al. (U.S. Pub. 2009/0176363).
In re claim 2, as applied to claim 1 above, Chen and Pendse are silent to wherein before the re-etching process, a first edge of the adhesion layer is laterally recessed more than a corresponding second edge of the metal region to form an undercut, and the undercut is at least reduced in size by the re-etching process.
However, Kang discloses in a same field of endeavor, a method for forming a semiconductor device structure, including, inter-alia, before the re-etching process, a first edge of the adhesion layer 132 is laterally recessed more than a corresponding second edge of the metal region 150 to form an undercut (see paragraphs [0070]-[0072] and fig. 7).

Chen, Pendse, and Kang are silent to wherein the undercut is at least reduced in size by the re-etching process.
However, it is respectfully submitted that, it is inherent that since Pendse teaches that the width or diameter of the metal region can be reduced by the re-etching (see paragraphs [0150] and [0154] and fig. 14g), the undercut would be also at least reduced in size by the re-etching process because the reduced width or diameter of the metal region.
In re claim 3, as applied to claim 2 above, Chen, Pendse, and Kang are silent to wherein the undercut is eliminated by the re-etching process.
However, it is respectfully submitted that, based on the teaching of Pendse that during the re-etching process the width or diameter of the metal region can be reduced (see paragraphs [0150] and [0154] and fig. 14g), thus, it would have been obvious to one of ordinary skill in the art to control the re-etching process for reducing the width or diameter of the metal region so as to sufficiently eliminated the undercut under the metal region by the re-etching process.

However, it is respectfully submitted that, based on the teaching of Pendse that during the re-etching process the width or diameter of the metal region can be reduced (see paragraphs [0150] and [0154] and fig. 14g), thus, it would have been obvious to one of ordinary skill in the art to control the re-etching process for reducing the width or diameter of the metal region sufficiently so that the adhesion later extends laterally beyond the corresponding second edge of the metal region.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al.		U.S. Pub. 2015/0179616	Jun. 25, 2015.
Wu et al.		U.S. Pub. 2007/0087546	Apr. 19, 2007.
Cheng et al.	U.S. Patent 8,659,155	Feb. 25, 2014.
Hwang et al.	U.S. Patent 8,258,055	Sep. 4, 2012.
Hung et al.	U.S. Patent 9,048,222	Jun. 2, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892